Citation Nr: 0004586	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-11 869	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 50 percent evaluation for posttraumatic stress 
disorder (PTSD) was properly reduced to 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1969 to September 1971. 

2.  On February 10, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from A February 1990 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which reduced the evaluation for the veteran's service-
connected PTSD from 50 to 30 percent, effective from May 1, 
1990.  Several subsequent RO decisions granted temporary 
total ratings for PTSD under the provisions of 38 C.F.R. 
§ 4.29 (1999) and, in a decision entered in February 1996, 
the RO increased the rating for PTSD to 70 percent, effective 
from March 1, 1995, and granted a total (100 percent) 
compensation rating based on individual unemployability.

In June 1999, the Board discovered some additional 
correspondence from the veteran, which consisted of a 
statement from the veteran, received by the RO on  February 
10, 1999, withdrawing his appeal.  Thus, the Board has 
received notification from the appellant that a withdrawal of 
this appeal was requested, and the criteria for withdrawal of 
a Substantive Appeal by the appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (1999). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
                                                    R. F. 
WILLIAMS
	Member, Board of Veterans' Appeals


Error! Not a valid link.


